Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1.	Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
2.	Step 1: 
a.	Claims 9-24 are drawn to an apparatus. 
b.	Claims 1-8 and 25-28 are drawn to a process
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter
3.	Step 2A: 
4.	Under Step 2A, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claims are directed to the abstract ideas of method of organizing human activity.
5.	Let us begin by considering the requirements of each independent claim, the claim language recites an apparatus and a process of providing access to various tiers of content wherein the system is determining which users gets to view which content.  However, this is a method of organizing human activity as the invention dictates as filtering content is a longstanding and well-known method of organizing human behavior. Thus, the claims represent an abstract idea.
The second prong of Step 2A, ask whether the claims recite additional elements that would integrate the abstract idea into a practical application. Here, no such practical application exists. There is no improvement made to computer technology since the claims recite merely providing game rentals to players. Additionally, there is no practical application as there is no particular machine that is used to implement the claim language, but instead and as will be discussed below only a generic computer is used to perform the invention. Also, there is not a transformation of the machine being used because this machine is not transformed into a different state or thing. Lastly, the claims do not attempt to apply the abstract idea in a meaningful way beyond simply using the claimed machine. 
7.	Step 2B asks whether a claimed invention which fails Step 2A contains an inventive concepts, i.e. significantly more.  Here the application states only the use of a database, a user device, and a database, and a user device, however each device is a generic computer placed in a network. The claim language also incorporates the use of a tracking device to track a user’s physical movement to position a game object. However, this is well-known and common in today’s computing as a mouse and trackpad accomplishes when a user’s hand movement is tracked to position a pointer, which is used to select content such as menu options. Thus, the limitation represents common computer functions and does not transition the abstract idea into patent eligible subject matter. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea that lacks significantly more and thus is not patent eligible.
Response to Arguments
Applicant's arguments filed 11/09/2022 have been fully considered but they are not persuasive. Applicant has amended the claim language to incorporate the use of a tracking device to track a user’s physical movement to position a game object. However, this is well-known and common in today’s computing as a mouse and trackpad accomplishes when a user’s hand movement is tracked to position a pointer, which is used to select content such as menu options. Thus, the limitation represents common computer functions and does not transition the abstract idea into patent eligible subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913. The examiner can normally be reached Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/Primary Examiner, Art Unit 3715